Citation Nr: 1717318	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  15-24 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating for an acquired psychiatric disorder in excess of 50 percent prior to September 3, 2014 and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran submitted a notice of disagreement (NOD) in August 2013 challenging the denial of service connection for dementia and for exposure to herbicides agents.  Nevertheless, the August 2013 NOD was not in response to a rating decision denying service connection for exposure to herbicide agents.  The August 2013 NOD was in response to a rating decision denying service connection for dementia.  A statement of the case (SOC) was issued in October 2014 responsive to the Veteran's claim for dementia.  In a December 2014 written statement accepted in lieu of a timely VA Form 9, the Veteran failed to specifically identify his claim for dementia as a claim he wished to perfect to the Board.  The Veteran also failed to state that he was attempting to perfect all claims previously listed on any previous SOC or supplemental statement of the case (SSOC).  The RO did not certify the Veteran's claim for dementia to the Board, and VA has not otherwise treated this claim as perfected.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD has caused occupational and social impairment with deficiencies in most areas, but - with the exception of his periods of convalescence - it has not caused total occupational and social impairment throughout the period on appeal.

2.  The Veteran's is only capable of sheltered employment, and he meets the schedular rating criteria for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent have been met throughout the period on appeal, but - with the exception of the Veteran's periods of convalescence - the criteria for a total disability rating have not been met throughout the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was scheduled to testify at a personal hearing before the Board, but the Veteran failed to appear and he has not provided good cause for his absence or requested an additional hearing be scheduled.  As such, his hearing request is considered to have been withdrawn.  The Veteran did testify at a personal hearing before a decision review officer, and a transcript of that hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Acquired Psychiatric Disorder

At issue is whether the Veteran is entitled to a disability rating in excess of 50 percent prior to September 3, 2014 and in excess of 70 percent thereafter for an acquired psychiatric disorder.  The weight of the evidence indicates that the Veteran is entitled to a disability rating of 70 percent throughout the period on appeal; with the exception of the Veteran's total disability ratings for his periods of convalescence.

The Veteran first filed for service connection for an acquired psychiatric disorder in August 1983, and, in November 1983, the RO denied service connection.  The Veteran filed multiple claims to reopen his claim for service connection, and, in December 2009, the RO granted service connection and assigned a disability rating of 50 percent effective December 26, 2002; the date his most recent claim to reopen was received.  The Veteran submitted a timely NOD, but he failed to perfect his appeal within 60 days of the issues of a responsive SOC.  After filing the NOD, the Veteran also submitted a separate increased rating claim in August 2010.  In June 2011, the RO granted the Veteran a temporary total disability rating from September 13, 2010 to November 30, 2010.  The Veteran appealed.  During the pendency of the appeal, the Veteran was granted a separate temporary total  disability rating from October 4, 2013 to November 30, 2013.  Finally, the Veteran's disability rating was increased to 70 percent effective September 3, 2014.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Mental disorders, including PTSD, are rated pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a disability rating of 50 percent is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 70 percent rating is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A total disability rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

Furthermore, a temporary total disability rating will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period exceeding 21 days or hospital observation at VA expense for a service-connected disability for a period exceeding 21 days.  Assignment of temporary total disability on the basis of hospital treatment or observation will not preclude a total disability rating pursuant to the other provisions of the rating schedule.  Particular attention should be given when the hospital discharge report indicates that a Veteran will be confined to their home, will be unable to work, or will require frequent care of a nurse or a physician at home.  38 C.F.R. § 4.29.

Treatment records indicate that the Veteran sought treatment for an acquired psychiatric disorder throughout the period on appeal.  The Veteran consistently reported psychological symptoms including difficulty obtaining employment and difficulty maintaining social relationships.  The Veteran was consistently evaluated as alert and oriented to person, place, and time with his cognitive facilities grossly intact.  

VA treatment records indicate that the Veteran was admitted to a VA domiciliary from July 15, 2010 to August 12, 2010.  The Veteran was admitted into the substance abuse bed section, but treatment records also listed the following diagnoses: posttraumatic stress disorder (PTSD), mental disorder not otherwise specified, and antisocial personality disorder.

In an August 2010 application for TDIU, the Veteran claimed that his acquired psychiatric disorder prevented him from securing and maintaining gainful employment.

An August 2010 VA discharge summary indicates that the Veteran denied hallucinations and suicidal or homicidal ideations.  He was assigned a global assessment of functioning (GAF) score of 50.  GAF represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health.  Scores range between zero and 100.  Higher scores correspond to better mental health.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) [hereinafter DSM-IV].  GAF scores of 41 to 50 are associated with serious symptoms.  Id.

An August 2010 VA mental health counseling note indicates that the Veteran was attentive and receptive to therapy, and that he did not exhibit any signs or symptoms of suicidal ideations.

The Veteran underwent VA psychological testing in September 2010.  The results indicated that functionality was within the normal to lower normal range; simple and complex attentional capacities were mildly to moderately impaired; psychomotor processing was mild to moderately impaired; verbal fluency and naming to confrontation were well preserved; initial acquisition of new verbal information was mildly impaired; and executive functions were well preserved.  The provider noted that the Veteran's impairment can result in the loss of train of thought or circumstantial or tangential speech, and that, under these conditions, the Veteran searches for initial linear theme circuitously at best or detours having lost the theme of speech completely, poorly aware of its resulting tangential quality.  The provider concluded, however, that the Veteran's cognitive functioning is fairly consistent with his estimated premorbid functioning.

September 2010 VA correspondence indicates that the Veteran was admitted to the PTSD Residential Rehabilitation Treatment Program on September 13, 2010.  The Veteran's mental status was described as stable, and the Veteran's projected date of discharge was November 5, 2010.

A VA treatment record from September 2010 indicates that the Veteran was alert and oriented and participated in group therapy.

A September 2010 VA mental status treatment record indicates that the Veteran was alert and oriented to person, place, time, and situation, and personal hygiene and grooming were normal; speech was normal; mood was euthymic; affect was mood congruent; thought processes were normal; thought content was appropriate; cognitive functioning were grossly intact; insight was fair; and judgment was fair.  The Veteran was assigned a GAF score of 55.  GAF scores of 51 to 60 are associated with moderate symptoms.  See DSM-IV.

In another September 2010 treatment record, the Veteran reported that his father is deceased, but that his mother was still alive.  The Veteran also reported that he had an adult son who he had no contact with, and that he also had several siblings.  The Veteran reported that he had been unemployed since 2002.  The Veteran denied suicidal and homicidal ideation.  The provider noted that the Veteran was alert and oriented in all spheres, was casually groomed and dressed, was cooperative and attentive, maintained good eye contact, had a euthymic mood, had an appropriate affect with full range, and spoke spontaneously with normal tone, rhythm, amount, and speed.  The provider also noted that the Veteran's thought process was coherent and relevant, but circumstantial and tangential.  Finally the provider concluded that there was no evidence of gross cognitive deficits except for some memory difficulties.  The Veteran was assigned a GAF score of 45.

In a September 2010 written statement, the Veteran reported that he was participating in the PTSD residential rehabilitation treatment program.

In an October 2010 VA psychiatry note, the Veteran reported the following symptoms: anxiety, panic attacks, worry, fear, restlessness, hypervigilance, depression, crying spells, frustration, irritability, racing and obsessive thoughts, paranoia, nightmares, hallucinations.  The Veteran reported an active social activity and denied being isolative.  The provider noted that speech was spontaneous with normal tone, rhythm, volume, and rate; thought processes were coherent, relevant, logical, and lineal; affect was calm, pleasant, stable, and appropriate; mood was euthymic; perception was normal; and cognitive function was grossly intact.  The provider noted suicidal and homicidal ideas but no plan or intent.

VA individual psychotherapy records from September 2010 and October 2010 indicate that the Veteran was alert and oriented in four spheres, spoke within normal limits for volume, rate, and rhythm, had good eye contact and a mildly anxious mood with a congruent affect; did not manifest suicidal or homicidal ideation; and demonstrated coherent goal directed thoughts that were frequently tangential.

October 2010 VA PTSD group therapy summaries indicate that the Veteran was alert and oriented in four spheres, spoke within normal limits for volume, rate, and rhythm; had a mildly dysphoric mood with reactive affect; did not manifest overt suicidal or homicidal ideation; and demonstrated coherent and goal directed thoughts.

A November 2010 discharge note indicates that the Veteran was assigned a GAF score of 55.  The provider noted that the Veteran was alert and oriented and appropriately dressed with adequate hygiene and grooming.  The provider also observed the following symptoms: good eye contact; speech within normal limits for rhythm, rate, and volume; grossly intact memory and concentration; euthymic mood; reactive affect; goal directed thoughts that were sometimes tangential to the discussion topic; denied suicidal and homicidal ideation; no over hallucinations, paranoia, or delusions; poor insight; and fair judgment.  The provider noted that the Veteran appeared unable to grasp abstract concepts and nuances, but that he also demonstrated significant symptom reduction.  The provider noted that the Veteran was unemployed and did not intend to attend school.

In a June 2011 application for TDIU, the Veteran reported that his acquired psychiatric disorder prevented him from securing and maintaining gainful employment.

The Veteran underwent a VA examination in April 2012.  The Veteran reported that his mother died in January 2011, and that, in his grief, he began a relationship with a past acquaintance.  This relationship ended after an incident of domestic violence.  The Veteran was charged with assault, but he claims that he was the one who was assaulted.  The Veteran denied any subsequent romantic relationships, but he indicated that he has a few friends that he regularly socializes with.  The Veteran reported that he had a close relationship with his siblings, but that he is estranged from his only son.  The Veteran reported that he had not worked since 2002, but that he was seeking a degree in physical therapy from a community college.  The examiner noted the following symptoms: recurrent distressing dreams, avoidance of thoughts, feelings, and conversations associated with trauma, markedly diminished interest in significant activities, restricted range of affect, difficulty concentrating, hypervigilance, anxiety, suspiciousness, weekly panic attacks, mild memory loss, flattened affect, difficulty in establishing and maintaining effective work and social relationships, an inability to establish and maintain effective relationships.  The examiner opined that the Veteran manifested occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran was assigned a GAF score of 55.

VA treatment records from May 2012 indicate that the Veteran was assigned a GAF score of 55.

VA mental health treatment plan notes from June 2013 and July 2013 indicated that the Veteran was alert and oriented to person, place time, and situation, had an appropriate general appearance, dress, and hygiene.  The note also indicates that the Veteran had good eye contact and articulate speech appropriate in tone, volume, and content.  The Veteran reported witnessing hallucinations of his deceased mother explicit enough to make him doubt the reality of her death until he looks at her death certificate.  The Veteran claimed to experience trouble sleeping, nightmares, hypervigilance, exaggerated startle response, and isolative behavior.  The Veteran reported that he was still attending college, but that he was having difficulty managing a 12 to 16 hour course load.  The Veteran was assigned a GAF score of 45.

In a September 2013 supplemental claim for compensation, the Veteran claimed that his acquired psychiatric disorder had gotten worse and stated that he had been admitted into a VA residential program.

September 2013 VA treatment records indicate that the Veteran was alert and oriented in four spheres and that the Veteran's hygiene and grooming were within normal limits.  Veteran reported that he has four adult children, but no contact with any of them.  Additionally, the Veteran did not disclose any feelings of major depression or suicidal or homicidal ideation.

In an October 2013 written statement, the Veteran reported that he had been admitted to a VA residential program called PTSD University.

An October 2013 VA occupational therapy consult indicates that the Veteran reported difficulty sleeping, irritability, poor concentration, memory problems, anxiety, depression, weakness, and decreased coordination.  The provider noted that the Veteran was oriented to person, place, and time.

In a November 2013 written statement, the Veteran reported that he was admitted to a VA inpatient program called PTSD University.  The Veteran reported that he had a GAF score of 40 rather than 55.  GAF scores of 31 to 40 are associated with some impairment in reality testing or communication or major impairment in several areas such as work, school, and family.  See DSM-IV.  

VA treatment records in November 2013 noted GAF scores of 43 to 44.

In a December 2013 supplemental claim for compensation, the Veteran reported that he had been admitted into an inpatient program from October 15, 2013 to November 27, 2013.  VA treatment records confirm that the Veteran was received inpatient mental health treatment during this period of time.

VA treatment records from December 2013 to February 2014 indicates that the Veteran continued to reside at a VA domiciliary but was regularly granted day passes in order to obtain independent housing.  The Veteran was discharged from the general domiciliary in February 2014.  The discharge record indicates that the Veteran obtained employment at the VA facility's canteen in order to learn new skills and earn extra income.
A March 2014 statement from an nongovernmental organization indicates that the Veteran was a resident at a homeless shelter for Veterans.

The Veteran testified at a personal hearing before a decision review officer in April 2014.  The Veteran reported that he had been in and out of hospitals due to his mental symptoms including dementia and memory loss.  The Veteran stated that his PTSD symptoms make obtaining employment difficult, but that he was currently employed with the VA.  The Veteran's representative clarified that although the Veteran was employed, the Veteran's employment was therapeutic.  The Veteran reported that he had been assigned a GAF score of 42.  See Transcript.

The Veteran underwent another VA examination in September 2014.  The Veteran reported that he was estranged from his son.  The Veteran stated that he attended community college in 2013, but that he did not complete his coursework.  The Veteran reported that he last worked in 2002.  The examiner noted the following symptoms: recurrent distressing dreams; avoidance of memories, thoughts, or feelings associated with trauma; persistent negative emotional state; irritable behavior and angry outbursts; hypervigilance; exaggerated startle response; problems with concentration; depressed mood; anxiety; suspiciousness; weekly panic attacks; mild memory loss; flattened affect; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  The examiner opined that the Veteran manifested occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood. 

The Veteran underwent a VA history and physical in March 2016.  The Veteran reported that he had been recently injured while at work.  The provider noted that the Veteran was alert and oriented in three spheres, but that the Veteran was very tangential and perseverated on his PTSD.

The weight of the evidence indicates that - with the exception of the Veteran's periods of convalescence -  the Veteran is not entitled to a total disability rating for an acquired psychiatric disorder.  The Board notes that the Veteran has manifested significant symptoms throughout the period on appeal including difficulty maintaining relationships and employment.  During the period on appeal however, the Veteran has reported that he has some friends whom he sees regularly and relationships with his siblings.  Additionally, the Veteran has been employed and attended community college during the period on appeal as well.  Therefore, the Veteran's ability to maintain some relationships and some employment during the period on appeal indicates that despite manifesting occupational and social impairment the Veteran is not totally occupationally and socially impaired.

Therefore, the remaining issue before the Board is whether the Veteran is entitled to a staged disability rating of 50 percent then 70 percent or a single disability rating of 70 percent throughout the period on appeal; with the exception of the Veteran's temporary total disability rating due to periods of convalescence.  An April 2012 VA examination noted a number of symptoms including: recurrent distressing dreams, avoidance of thoughts, feelings, and conversations associated with trauma, anxiety, suspiciousness, weekly panic attacks, mild memory loss, flattened affect, difficulty in establishing and maintaining effective work and social relationships, an inability to establish and maintain effective relationships, and the examiner opined that the Veteran manifested occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  A September 2014 VA examination identified the same symptoms, but the examiner opined that the Veteran manifested occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  These are two competent medical opinions based on the same or similar facts and data and are using ostensibly the same reliable principles and methods.  Accordingly, the Board must afford them equal weight; see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); and the Board finds itself in a state of equipoise.  Therefore, doubt must be resolved in the Veteran's favor; see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; and the Board finds that it is at least as likely as not that the Veteran has manifested occupational and social impairment in most areas such as work, school, family, relations, judgment, thinking, or mood throughout the period on appeal.  
Accordingly, the Veteran is entitled to a disability rating of 70 percent throughout the period on appeal; with the exception of the temporary total disability ratings for periods of convalescence.  To that extent his claim is granted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.
 
TDIU

At issue is whether the Veteran is entitled to TDIU.  The Veteran has been assigned has been assigned an individual disability rating that is at least 60 percent disabling.  See October 2014 Rating Decision Code sheet.  Therefore, the Veteran meets the schedular rating criteria for TDIU.  38 C.F.R. § 4.16(a).  Thus, the Board must turn to whether the Veteran is capable of securing an maintaining substantially gainful employment.  The Board finds that the weight of the evidence indicates that the Veteran is not capable of securing and maintaining substantially gainful employment.

As discussed supra, the Veteran has been employed during the period on appeal.  Marginal employment at the fringes of society, however, is not an example of substantially gainful employment.  Ortiz-Valles, 28 Vet. App. 65 (2016).  Marginal employment is deemed to exist when the Veteran is employed in a protected environment such as a sheltered workshop.  38 C.F.R. § 4.16(a).  The department of labor defines a sheltered workshop as a centers that has historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities.  See U.S. Department of Labor, Wage and Hour Division (available at https://www.dol.gov/whd/FOH/ch64/64k00.htm).  

The Veteran's representative in stated at a personal hearing before a decision review officer in April 2014 that the Veteran's current employment was therapeutic.  See Transcript.  This is corroborated by a February 2014 VA treatment record indicates that the Veteran employment at the VA facility's canteen in order to learn new skills.  Therefore, the Board finds that it is at least as likely as not that the Veteran's current employment is sheltered, and TDIU is granted.


ORDER

A disability rating for an acquired psychiatric disorder of 70 percent from August 31, 2010 to September 12, 2010, from December 1, 2010 to October 3, 2013, and from December 1, 2013 is granted; subject to the laws and regulations governing the award of monetary benefits.

TDIU is granted; subject to the laws and regulations governing the award of monetary benefits.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


